UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6886



EDGAR FLEMMING,

                                               Plaintiff - Appellant,

          versus


J. BRYANT DIEHL, Chief of South Carolina
Department of Corrections Canteen Branch;
REPUBLIC TOBACCO,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   David C. Norton, District Judge.
(CA-99-2691-3-18BC)


Submitted:   August 23, 2001              Decided:   September 5, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edgar Flemming, Appellant Pro Se.     Terry B. Millar, TERRY B.
MILLAR, L.L.C., Rock Hill, South Carolina; Thomas Frank Dougall,
Jeffrey L. Shaw, BOWERS, ORR & DOUGALL, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edgar Flemming appeals the district court’s order denying

relief on his motion filed pursuant to Fed. R. Civ. P. 60(b).   We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Flemming v. Diehl, No. CA-99-2691-3-18BC

(D.S.C. Apr. 18, 2001). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2